

114 S643 IS: Continuum of Learning Act of 2015
U.S. Senate
2015-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 643IN THE SENATE OF THE UNITED STATESMarch 3, 2015Mr. Casey (for himself and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend titles I and II of the Elementary and Secondary Education Act of 1965 to strengthen
			 connections to early childhood education programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Continuum of Learning Act of 2015.
		2.Table of
 contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.Sec. 3. References.Sec. 4. Findings.TITLE I—Improving the academic achievement of the disadvantagedSec. 101. Statement of purpose.Sec. 102. School improvement.Sec. 103. State plans.Sec. 104. Local educational agency plans.Sec. 105. Academic assessment and local educational agency and school improvement.Sec. 106. Qualifications for teachers and paraprofessionals.Sec. 107. Coordination requirements.Sec. 108. Prohibited use of assessments for young children.TITLE II—Preparing, training, and recruiting high-quality teachers and principalsSec. 201. Purpose.Sec. 202. State applications.Sec. 203. State use of funds.Sec. 204. Local applications and needs assessment.Sec. 205. Local use of funds.Sec. 206. Definitions.Sec. 207. Use of funds for eligible partnerships.TITLE III—MiscellaneousSec. 301. Definitions.
 3.ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
 4.FindingsCongress finds the following: (1)Research conclusively shows that children's experiences in the early years of life influence the developing brain and have a significant and lasting impact upon their ability to succeed in school and in life.
 (2)All children deserve access to high-quality early childhood education programs that support their social, emotional, and cognitive development and help prepare them to enter school ready to learn.
 (3)Research conclusively shows that high-quality early childhood education programs lead to an increase in positive outcomes for children in multiple arenas, including—
 (A)improved socialization skills;
 (B)higher early reading and early mathematics skills;
 (C)decreased grade retention;
 (D)decreased special education services or remedial education services;
 (E)decreased involvement with the juvenile justice system;
 (F)increased likelihood that children will graduate from high school; and
 (G)increased likelihood of employment, thus helping support the long-term national economic strength of the United States.
 (4)High-quality early childhood education programs provide parents the means to work and be financially responsible for their families.
 (5)Research conclusively shows the cost-effectiveness of investments in high-quality early childhood education programs, with cost savings ranging from $7 to $17 for every dollar invested.
 (6)Aligning and connecting Federal and State early education efforts with the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is critical to establishing quality care and learning opportunities for children, beginning at birth and continuing through adulthood, thereby closing the achievement gap, and improving high school graduation rates and college enrollment rates.
 (7)Utilizing existing partnerships, as well as instituting new partnerships, between high-quality early childhood education programs, particularly in high-need communities, and elementary schools will provide opportunities for meaningful transitions for children and result in a successful elementary and secondary education experience.
 (8)Under section 1112(b)(1)(K) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6312(b)(1)(K)), local educational agencies may, but are not required to, support preschool-age and younger children through direct services or subcontracts with Head Start or other early childhood programs, but more effort is required to ensure that early learning programs and elementary schools are meeting the educational needs of young children.
 (9)There is widespread acknowledgment among experts on child education that prior to entrance in kindergarten, and in the early grades, children remain on a path of development that requires attention to and support for their emotional, social, and physical development and their creativity, curiosity, and tenacity.
 (10)Better alignment between early childhood education programs and elementary schools, and greater support for elementary school leadership in instituting more developmentally appropriate and comprehensive learning approaches for young children, are widely acknowledged within the education community as areas ripe for improvement that would lead to better outcomes for children.
 (11)Through several laws enacted in the past 2 decades, Congress has signified its interest in ensuring that young children’s learning opportunities are enhanced by requiring States to develop and implement guidelines and standards to support developmentally appropriate instruction across comprehensive domains of learning.
			IImproving the
			 academic achievement of the disadvantaged
			101.Statement of
 purposeSection 1001 (20 U.S.C. 6301) is amended—
 (1)in paragraph (1)—
 (A)by inserting and other types of after high-quality academic;
 (B)by inserting developmentally appropriate after challenging; and
 (C)by inserting and other learning after State academic;
 (2)in paragraph (3), by inserting between students who are children with disabilities and students without disabilities, after minority and nonminority students,;
 (3)in paragraph (6), by inserting and other early learning guidelines after content standards; and
 (4)in paragraph (11), by inserting with community-based providers of early childhood education programs, after educational services,.
				102.School
 improvementSection 1003(c) (20 U.S.C. 6303(c)) is amended—
 (1)in paragraph (2), by striking and after the semicolon;
 (2)in paragraph (3), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:
					
 (4)with respect to the elementary schools served by the local educational agencies, demonstrate a commitment to long-term, high-quality, evidence-based strategies for school improvement through coordination with early childhood education programs and early childhood home visitation programs, as described in section 511 of the Social Security Act (42 U.S.C. 711)..
				
				103.State
 plansSection 1111 (20 U.S.C. 6311) is amended—
 (1)in subsection (a)(1), by striking and parents, and inserting parents, the State Advisory Council on Early Childhood Education and Care designated or established under section 642B of the Head Start Act and preschool through grade 20 (P–20) councils, to the extent that such councils exist, and other community-based providers of early childhood education programs,;
 (2)in subsection (b)(1)—
 (A)in subparagraph (A), by striking standards and challenging student academic achievement standards and inserting standards, challenging student academic achievement standards, and other learning standards (such as social, emotional, and physical development and approaches to learning for children in the early elementary grades and younger children) that are challenging and grounded in the appropriate developmental expectations for children and youth,;
 (B)by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively; and
 (C)by inserting after subparagraph (D) the following:
						
							(E)Early learning
 guidelines and early grades standardsNot later than 3 years after the date of enactment of the Continuum of Learning Act of 2015, the State shall carry out the following:
								(i)Early learning
 guidelinesIn collaboration and agreement with the State Advisory Council on Early Childhood Education and Care designated or established under section 642B of the Head Start Act, the State agency designated to administer State programs under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.), and the State educational agency, complete a review and create or revise, as necessary, the State's early learning guidelines for young children in order to promote developmentally appropriate, high-quality programs so that the guidelines—
 (I)address infants, toddlers, and preschool age children;
 (II)are developed in all domains of child development and learning, as appropriate, for each age group (including language, literacy, mathematics, creative arts, science, social studies, social and emotional development, physical development and health, and approaches to learning);
 (III)reflect research and evidence-based developmental and learning expectations, including the foundation for and progression in how children develop and learn the requisite skills and content forward from one stage to the next, including what children should know and be able to do;
 (IV)address cultural, linguistic, and ability diversity of young children;
 (V)can inform teaching practices, improve professional development, and support quality services in early childhood education programs;
 (VI)are disseminated to parents, educators, and other stakeholders; and
 (VII)for preschool age children, appropriately assist in the transition of such children to kindergarten.
									(ii)Early learning
 standardsReview and revise, as needed, standards for kindergarten through grade 3 to ensure that such standards—
 (I)are developed in all domains of child development and learning (including language, literacy, mathematics, creative arts, science, social studies, social and emotional development, physical development and health, and approaches to learning);
 (II)reflect research and evidence-based development and learning expectations for each level and address cultural, linguistic, and ability-level diversity; and
 (III)across grade levels, reflect progression in how children develop and learn the requisite skills and content from earlier grades forward, including preschool.;
 (3)in subsection (c)—
 (A)in paragraph (13), by striking and after the semicolon;
 (B)in paragraph (14), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:
						
 (15)the State educational agency will develop a plan to encourage local educational agencies and individual elementary schools that are participating in a program assisted under this part to offer early childhood education programs from birth to the age of mandatory school entry (using funds under this part), by disseminating information through publications, conferences, and other events, that describe how such funds may best be used to support early childhood education programs and evidence-based and promising early childhood home visitation programs, as described under section 511 of the Social Security Act (42 U.S.C. 711).;
 (4)in subsection (d)—
 (A)in paragraph (1), by striking and after the semicolon;
 (B)in paragraph (2), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:
						
 (3)reflect the diversity of family cultures, structures, and languages.;
 (5)in subsection (h)(2)(B)(i)—
 (A)in subclause (I), by striking and after the semicolon; and
 (B)by adding at the end the following:
						
 (III)information that shows how children younger than the mandatory age of school entry are served directly by the local educational agency, or through contract or other collaboration with early childhood programs, including early childhood home visitation programs, as described under section 511 of the Social Security Act (42 U.S.C. 711), including—
 (aa)the number of children served, disaggregated by income, race, and disability status;
 (bb)a description of the services received; and
 (cc)the amount each local educational agency spent using grant funds awarded under this title on services for such children; and;
				and
 (6)by striking subsection (l) and inserting the following:
					
						(l)Construction
							(1)Student
 Promotion or GraduationNothing in this part shall be construed to prescribe the use of the academic assessments described in this part for student promotion or graduation purposes.
							(2)Compulsory
 Education and Special Education ServicesNothing in this title shall be construed to limit a child's right to compulsory education under State law, or to special education and related services under the Individuals with Disabilities Education Act..
				104.Local
 educational agency plansSection 1112 (20 U.S.C. 6312) is amended— (1)in subsection (b)—
 (A)in paragraph (1)— (i)in subparagraph (D), by inserting and joint high-quality, evidence-based professional development between preschool through grade 3 teachers in Head Start programs and, as feasible, other community-based early childhood education programs, after teachers and principals,;
 (ii)by striking subparagraph (K) and inserting the following:
							
 (K)if appropriate, a description of how the local educational agency will use funds under this part to support educational and developmental opportunities for young children from birth to the age of mandatory school entry through early childhood education programs, including providing full day and full year services, or early childhood home visitation programs, as described in section 511 of the Social Security Act (42 U.S.C. 711);.
 (B)in paragraph (2)— (i)in subparagraph (A), by striking or after the semicolon;
 (ii)in subparagraph (B), by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following:
							
 (C)to constitute, or construed to constitute, an evaluation required under the Individuals with Disabilities Education Act.; and
 (2)by striking paragraph (1) of subsection (d) and inserting the following:
					
 (1)ConsultationEach local educational agency plan shall be developed in consultation with—
 (A)teachers, principals, and administrators (including administrators of programs described in other parts of this title);
 (B)other appropriate school personnel;
 (C)parents of children in schools served under this part; and
 (D)local early childhood councils and representatives of community-based early childhood education programs, such as Head Start, State-funded prekindergarten programs, early intervention programs, and child care providers..
				105.Academic
 assessment and local educational agency and school improvementSection 1116(c)(7)(A) (20 U.S.C. 6316(c)(7)) is amended—
 (1)by redesignating clauses (vi), (vii), and (viii), as clauses (vii), (viii), and (ix), respectively; and
 (2)by inserting after clause (v) the following:
					
 (vi)coordinate, as appropriate, services for children before the age of mandatory school entry, who are enrolled in an early childhood education program.;
				106.Qualifications
 for teachers and paraprofessionalsSection 1119(a)(1) (20 U.S.C. 6319(a)(1)) is amended by inserting and to the extent feasible, starting with the 2017–2018 school year, that teachers placed in classrooms to teach children in the early grades of elementary school have a specialized early childhood education teaching license, credential, or endorsement before the period.
			107.Coordination
 requirementsSection 1120B (20 U.S.C. 6322) is amended to read as follows:
				
					1120B.Coordination
				requirements
						(a)In
 generalEach local educational agency receiving assistance under this part shall—
 (1)coordinate, as feasible, with early childhood education programs to carry out the activities described in subsection (b); and
 (2)develop agreements with Head Start agencies as specified in section 642(e)(5) of the Head Start Act to carry out the activities described in subsection (b).
 (b)ActivitiesThe activities referred to in subsection (a) are activities that increase coordination between the local educational agency and a Head Start agency and, to the maximum extent practicable, other entities carrying out early childhood education programs, such as State-funded prekindergarten, and child care, serving children who will attend the schools served by the local educational agency, including—
 (1)developing and implementing with local Head Start agency staff and staff from other early childhood education programs, a systematic and comprehensive transition procedure, which shall include procedures for receiving records regarding such children, transferred with the consent of a parent or guardian;
 (2)establishing channels of communication between school staff and their counterparts (including teachers, social workers, local educational agency liaisons designated under section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(g)(1)(J)(ii)), and health staff) in such Head Start agencies and other entities carrying out early childhood education programs, as appropriate, to facilitate coordination of supportive service delivery;
 (3)establishing ongoing communications between the Head Start agency or other entities carrying out early childhood education programs and the local educational agency for developing continuity of developmentally appropriate curricular objectives and for shared expectations for children's learning and development as the children transition to school;
 (4)conducting meetings involving parents, kindergarten or elementary school teachers, and Head Start teachers or, if appropriate, teachers from other early childhood education programs, to discuss the developmental and other needs of children and families and the appropriate instructional and noninstructional services;
 (5)organizing and participating in joint high-quality, evidence-based professional development of school staff, Head Start program staff, and other early childhood education program staff on—
 (A)developmentally appropriate curricula and teaching practices;
 (B)family engagement;
 (C)support for children with disabilities and dual language learners; and
 (D)transitions and continuity; and
 (6)linking the educational services provided by such local educational agency with the services provided by local Head Start agencies and, as feasible, other entities carrying out early childhood education programs.
							(c)Coordination of
 regulationsThe Secretary shall work with the Secretary of Health and Human Services to coordinate regulations promulgated under this part with regulations promulgated under the Head Start Act, including reasonable compliance measures..
			108.Prohibited use
 of assessments for young childrenPart I of title I (20 U.S.C. 6571 et seq.) is amended by adding at the end the following:
				
					1909.Prohibited use
 of assessments for young childrenFunds available under this title may not be used for child assessments for children from birth through grade 2 for any of the following:
 (1)Assessments that provide or lead to rewards or sanctions for individual children, teachers, early childhood education programs, or schools.
 (2)A single assessment used as the primary or sole method for assessing program effectiveness.
 (3)Evaluating such children other than for—
 (A)improving instruction or classroom environment;
 (B)targeting high-quality, evidence-based professional development;
 (C)determining the need for health, mental health, disability, or family support services;
 (D)informing the quality improvement process at the State level;
 (E)program evaluation for the purposes of program improvement and parent information; or
 (F)research conducted as part of a national evaluation..
			IIPreparing,
			 training, and recruiting high-quality teachers and principals
 201.PurposeSection 2101 (20 U.S.C. 6601) is amended—
 (1)in paragraph (1), by striking and after the semicolon;
 (2)by redesignating paragraph (2) as paragraph (3); and
 (3)by inserting after paragraph (1) the following:
					
 (2)enhance the knowledge of elementary school principals and other school administrators in early childhood development and learning and to build ongoing relationships with early childhood education programs to create a continuum of developmentally appropriate and effective learning; and.
				202.State
 applicationsSection 2112(b) (20 U.S.C. 6612(b)) is amended—
 (1)in paragraph (1), by inserting and positive child development and learning for children in the early elementary grades and younger after student academic achievement;
 (2)by redesignating paragraphs (4) through (10), (11), and (12) as paragraphs (5) through (11), (13), and (14), respectively;
 (3)by inserting after paragraph (3) the following:
					
 (4)A description of how the State educational agency, in collaboration with other agencies that oversee early childhood development and education programs and the State Advisory Council on Early Childhood Education and Care designated or established under section 642B of the Head Start Act, will ensure that high-quality, evidence-based professional development activities assisted under this subpart reflect research and best practices across all domains of child development and learning.;
				and
 (4)by inserting after paragraph (11), as redesignated by paragraph (2), the following:
					
 (12)A description of the State’s plan for reforming, by not later than the end of the 2017–2018 school year and consistent with section 2113(c)(1), teacher certification or licensing requirements that reflect the specialized knowledge and skills needed for teachers of children in the early grades of elementary school and younger children, and elementary school principal certification or licensing requirements to reflect knowledge of child development and learning..
				203.State use of
 fundsSection 2113(c) (20 U.S.C. 6613(c)) is amended—
 (1)by striking paragraph (1) and inserting the following:
					
 (1)Reforming teacher and principal certification (including recertification) or licensing requirements to ensure that—
 (A)teachers have the necessary subject matter knowledge and teaching skills in the academic subjects that the teachers teach and the necessary specialized knowledge of child development and learning for those teachers working with children in the early grades of elementary school and younger children, including knowledge of State early learning guidelines and State early grade standards, and understanding of child instructional assessment, including observational assessment, to improve instruction and services for children;
 (B)principals have the instructional leadership skills, including collaboration with other early childhood education providers and support services, and knowledge of child development and learning to help teachers teach and students learn;
 (C)teacher certification (including recertification) or licensing requirements are aligned with challenging State academic content standards under section 1111(b)(1) and State early learning guidelines, including a separate certification for teachers of early childhood education for the early grades of elementary school and younger children; and
 (D)teachers have the subject matter knowledge and teaching skills, including technology literacy, and principals have the instructional leadership skills and knowledge of child development and learning and collaboration with early childhood education providers, necessary to help—
 (i)students meet challenging State student academic achievement standards, and State early learning guidelines and State early grade standards; and
 (ii)promote appropriate and effective transitions from early childhood education programs to school.;
 (2)in paragraph (2)—
 (A)in subparagraph (A), by inserting or coaching after mentoring; and
 (B)in subparagraph (B), by inserting and State early learning guidelines, as appropriate, after academic achievement standards;
 (3)in paragraph (4), by inserting teachers with a specialized certification or licensure in early childhood education for the early grades of elementary school, after core academic subjects,;
 (4)by redesignating paragraphs (7) through (18) as paragraphs (9) through (20), respectively;
 (5)by inserting after paragraph (6) the following:
					
 (7)Developing high-quality, evidence-based professional development opportunities—
 (A)for principals, superintendents, and local educational agency staff with responsibility for curriculum, assessment, special education, and teacher professional development, to gain knowledge of—
 (i)child development and learning (including cognitive, social, emotional, and physical development and approaches to learning) of children from birth through the early grades of elementary school; and
 (ii)developmentally appropriate practices to support such children’s positive development and learning; and
 (B)to create collaborations with community-based early childhood education programs for joint high-quality, evidence-based professional development and transition activities for young children and families.
 (8)Providing joint high-quality, evidence-based professional development for elementary school teachers and staff with early childhood education program staff, for—
 (A)a shared understanding and communication of continuity of expectations for students in all domains of learning and development (including language, literacy, mathematics, creative arts, science, social studies, social and emotional development, physical development and health, and approaches to learning);
 (B)appropriate curricula and instructional assessment practices;
 (C)family engagement; and
 (D)transition between community-based early childhood education programs and school.;
 (6)in paragraph (9), as redesignated by paragraph (4), by inserting and other after the academic;
 (7)in paragraph (12), as redesignated by paragraph (4), by inserting teacher mentoring or coaching, after peer networks,;
 (8)in paragraph (17), as redesignated by paragraph (4), by inserting , including scholarships with compensation rewards linked to attaining an associate degree or a bachelor's degree in early childhood education after 2001);
 (9)in paragraph (18), as redesignated by paragraph (4), by striking State academic content standards and all that follows through the period and inserting State academic content standards and student academic achievement standards under section 1111(b)(1), State early learning guidelines, and State assessments, to improve instructional practices and improve student academic achievement and areas of development that support student cognitive development in the early elementary grades and in younger children.; and
 (10)in paragraph (20), as redesignated by paragraph (4), in subparagraph (A), by inserting preschool teachers (including in community-based programs) and after placement of.
				204.Local
 applications and needs assessmentSection 2122(b) (20 U.S.C. 6622(b)) is amended—
 (1)in paragraph (1)(A)— (A)in clause (i), by striking and State assessments and inserting State early learning guidelines, and State assessments; and
 (B)in clause (ii), by inserting age and developmentally appropriate before curricula;
 (2)in paragraph (4), by inserting , including joint high-quality, evidence-based professional development with other early childhood education program providers such as Head Start providers and providers receiving State prekindergarten funds after local programs; and
 (3)in paragraph (9), by striking subparagraphs (A) through (D) and inserting the following:
					
 (A)teach and address the needs of children in the early grades of elementary school and younger children with different learning styles, particularly students who are children with disabilities, students with special learning needs (including students who are gifted and talented), and students who are limited English proficient;
 (B)improve student behavior in the classroom and identify early and appropriate interventions to help students described in subparagraph (A) learn;
 (C)engage families in their child's education in a meaningful, and culturally and linguistically appropriate, manner;
 (D)understand and use data and assessments to improve classroom practice and student learning; and
 (E)understand and implement effective, developmentally appropriate curricula, teaching, and instructional assessment practices for children in the early grades of elementary school and younger children in all domains of learning and development (including language, literacy, mathematics, creative arts, science, social studies, social and emotional development, physical development and health, and approaches to learning), and including the principles of universal design for learning..
				205.Local use of
 fundsSection 2123(a) (20 U.S.C. 6623(a)) is amended—
 (1)in paragraph (1), in the matter preceding subparagraph (A), by inserting teachers with a certificate or license in early childhood education for the early grades of elementary school and younger children, after core academic subjects,;
 (2)in paragraph (3)(B), by striking clauses (i) through (v) and inserting the following:
					
 (i)involve collaborative groups of teachers and administrators;
 (ii)involve joint high-quality, evidence-based professional development with other early childhood education programs (including Head Start programs, child care programs, and State funded prekindergarten programs) on developmentally appropriate curricula, assessments for instructional improvement, and other supports of children’s development and learning and shared expectations for transitions from preschool to kindergarten and the early elementary grades;
 (iii)provide training in how to teach and address the needs of students with different learning styles, particularly students who are children with disabilities, students with special learning needs (including students who are gifted and talented), and students with limited English proficiency;
 (iv)provide training in child development and learning (including cognitive, social, emotional, and physical development and approaches to learning) of children from birth through the early grades of elementary school;
 (v)provide training in methods of—
 (I)improving student behavior in the classroom; and
 (II)identifying early and appropriate interventions to help students described in clause (iii) learn;
 (vi)provide training to enable teachers and principals to involve parents in their child's education, especially parents of limited English proficient children and immigrant children;
 (vii)provide training on how to understand and use data and assessments to improve classroom practice and student learning; and
 (viii)provide training on how to implement the principles of universal design for learning.;
 (3)by redesignating paragraphs (7), (8), and (10) as paragraphs (8), (9), and (10), respectively; and
 (4)by inserting after paragraph (6) the following:
					
 (7)Carrying out high-quality, evidence-based professional development for elementary school principals and other school administrators in early childhood development and education, including—
 (A)knowledge of child development and developmentally appropriate curricula and teaching practices;
 (B)collaboration with community-based early childhood education programs, such as Head Start programs, Early Head Start programs, and child care programs;
 (C)meaningful engagement of families in children’s learning and development; and
 (D)support for teachers in the early grades of elementary school to use developmentally, culturally, and linguistically appropriate curricula and teaching practices..
 206.DefinitionsSection 2131(1)(B) (20 U.S.C. 6631(1)(B)) is amended by inserting an organization that represents early childhood education programs in community settings, after a principal organization,.
			207.Use of funds
 for eligible partnershipsSection 2134(a)(2) (20 U.S.C. 6634(a)(2)) is amended by striking subparagraph (A) and inserting the following:
				
 (A)ensure that the individuals—
 (i)are able to use challenging State academic content standards and student academic achievement standards under section 1111(b)(1), and State assessments, to improve instructional practices and improve student academic achievement; and
 (ii)who serve children in the early grades of elementary school and younger children, are able to use State early learning guidelines and the full range of domains (cognitive, physical, social, emotional, and approaches to learning);.
			IIIMiscellaneous
 301.DefinitionsSection 9101 (20 U.S.C. 7801) is amended—
 (1)by redesignating paragraphs (17) through (43) as paragraphs (18) through (44), respectively;
 (2)by inserting after paragraph (16) the following:
					
						(17)Early childhood
 education programThe term early childhood education program has the meaning given the term in section 103 of the Higher Education Act of 1965.;
 (3)in paragraph (35)(A) (as redesignated by paragraph (1))—
 (A)in clause (i), by striking the teachers teach and inserting as well as other learning standards (such as social, emotional, and physical development and approaches to learning);
 (B)in clause (iii), by inserting and other learning standards after academic content standards;
 (C)in clause (v)(II), by striking or short term; and
 (D)in clause (viii)(I), by striking content standards, and inserting content standards and other learning standards (such as social, emotional, and physical development and approaches to learning), and State early learning guidelines,; and
 (4)by adding at the end the following:
					
						(45)Universal
 design for learningThe term universal design for learning has the meaning given the term in section 103 of the Higher Education Act of 1965..